UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


OLABIMITAN OLAJIDE DANIELS,           
                        Petitioner,
                 v.
                                                No. 02-2064
JOHN ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                      
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                           (A76-461-873)

                      Submitted: June 5, 2003

                      Decided: July 10, 2003

  Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Richard M. Evans, Assistant Director, Michael T.
Dougherty, Trial Attorney, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.
2                       DANIELS v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Olabimitan Olajide Daniels, a native and citizen of Nigeria, peti-
tions for review of an order of the Board of Immigration Appeals
("Board"). The order affirmed, without opinion, the immigration
judge’s order denying Daniels’s applications for asylum and with-
holding of removal. For the reasons discussed below, we deny the
petition for review.

   Daniels first claims that the Board erred in affirming the decision
of the immigration judge without opinion, after review by a single
Board member, in accordance with the procedure set out in 8 C.F.R.
§ 1003.1(a)(7) (2003). We have reviewed Daniels’s challenges to the
Board’s use of this streamlined procedure and find them to be without
merit. See Georgis v. Ashcroft, 328 F.3d 962, 2003 WL 21150848, *3
(7th Cir. May 20, 2003); Mendoza v. United States Attorney Gen., 327
F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v. Ashcroft, 324 F.3d
830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v. United States
Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir. 2003); Albathani
v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003).

   Next, Daniels challenges the immigration judge’s finding that his
asylum application was untimely and that he failed to demonstrate a
change in circumstances or extraordinary circumstances excusing the
late filing. See 8 U.S.C. § 1158(a)(2)(B) (2000); 8 C.F.R.
§ 1208.4(a)(4), (5) (2003). We conclude that we lack jurisdiction to
review this claim pursuant to 8 U.S.C. § 1158(a)(3) (2000). See
Tsevegmid v. Ashcroft, 318 F.3d 1226, 1229-30 (10th Cir. 2003);
Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002); Fahim
v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir.
2002); Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

  Finally, while we have jurisdiction under 8 U.S.C. § 1252(a) to
consider Daniels’s claim for withholding of removal, we find that he
                         DANIELS v. ASHCROFT                          3
has waived his right to raise this claim before this court by failing to
raise it in his brief on appeal before the Board. See Farrokhi v. INS,
900 F.2d 697, 700 (4th Cir. 1990) ("[A]n alien who has failed to raise
claims during an appeal to the [Board] has waived his right to raise
those claims before a federal court on appeal of the [Board]’s deci-
sion.").

  Accordingly, we deny Daniels’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                  PETITION DENIED